STATE OF HAWAI'I, Plaintiff-Appellee,
v.
MELODIE C. LINE, Defendant-Appellant.
No. 27850.
Intermediate Court of Appeals of Hawaii.
April 7, 2009.
On the briefs:
Gerald Johnson, for Defendant-Appellant.
Brandon L.K. Paredes, Deputy Prosecuting Attorney, County of Maui, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
WATANABE, Presiding Judge, FOLEY and FUJISE, JJ.
Defendant-Appellant Melodie C. Line (Line) appeals from the Judgment of Conviction and Probation filed on March 3, 2006 in the Circuit Court of the Second Circuit[1] (circuit court). A jury found Line guilty of Hindering Prosecution in the First Degree, in violation of Hawaii Revised Statutes (HRS) § 710-1029 (1) (Supp. 2008).
On appeal, Line contends she had the right to refuse an unlawful intrusion by police into her home because the police had no right to enter her home and arrest her son without a warrant.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the case law and statutes relevant to the issues raised and arguments advanced, we conclude that Line's appeal is without merit.
Assuming, arguendo, the police had no right to enter Line's home and arrest her son, the charge of Hindering Prosecution was not affected by the alleged unlawful intrusion and arrest. State v. Kachanian, 78 Hawai`i 475, 485, 896 P.2d 931, 941 (App. 1995). In Kachanian, this court held that an illegal arrest did not affect a "resisting arrest charge." Id. Similarly, the alleged unlawful intrusion and arrest in the instant case did not affect the Hindering Prosecution charge.
Therefore,
The Judgment of Conviction and Probation filed on March 3, 2006 in the Circuit Court of the Second Circuit is affirmed.
NOTES
[1]  The Honorable Joseph E. Cardoza presided.